Order unanimously affirmed without costs. Memorandum: Contrary to the contention of respondent, Family Court properly determined that the evidence established his paternity by clear and convincing evidence (see, Matter of Tina P. v Craig B., 224 AD2d 933). The report of the HLA genetic marker test indicates that there is a 99.99% probability of paternity, and, contrary to respondent’s contention, that report was properly admitted in evidence (see, CPLR 4518 [d]). Respondent failed to present any evidence to rebut the presumption of paternity established by the admission of the report of the test results (see, CPLR 4518 [d]; see also, Matter of Commissioner of Social Servs. [Peters] v Dennis, 250 AD2d 424, 425). Furthermore, the child’s mother testified that she had sexual relations with respondent during the period of time in which the child could have been conceived (see generally, Matter of Niagara County Dept. of Social Servs. [Yvonne W.] v David R., 219 AD2d 812, 812-813). Respondent further contends that he was denied effective assistance of counsel. “It is well settled that in the context of civil litigation * * * absent extraordinary circumstances, a claim of ineffective assistance of counsel will not be entertained” (Mat*932ter of Saren v Palma, 263 AD2d 544, 545). No such circumstances exist here and, in any event, respondent’s contention is not supported by the record. (Appeal from Order of Orleans County Family Court, Punch, J. — Support.) Present — Pigott, Jr., P. J., Hayes, Scudder, Burns and Lawton, JJ.